DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In regards to claims 1-9, Examiner suggests referring to “airbag” as a main airbag, primary airbag, large airbag, or something similar so as to better differentiate “airbag” from “small airbag”.
Claim 7 is objected to because of the following informalities:  Examiner suggests changing “the gas flow outlet” to --the corresponding one of the gas flow outlets-- (line 8).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the driver’s chest" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a driver’s chest
Claim 2 recites the limitation "the driver’s head" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a driver’s head--.
Claim 5 recites the limitation "the gas received from the gas outflow unit" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the gas flow control unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the predetermined time" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act because the claimed invention is directed to non-statutory subject matter as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1-4, 8, and 9 positively recite the driver or a part of the driver. Examiner suggests referencing the driver more functionally, such as by using the phrase “configured to”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washino (US 7,631,891). Washino discloses an airbag device (#10, 20, 30, 40) for a driver's seat of a vehicle, the airbag device comprising:
an airbag module that is installed in a central region (boss portion #14) of a steering wheel (#12) of the vehicle, and that accommodates an airbag (#16, 36) that is able to deploy by inflating behind the steering wheel when a driver (#26) is seated in the driver's seat of the vehicle (has the ability to so perform; figures 1-9)
wherein the airbag module has an airbag inflation control unit (including controlled air flow from gas outlets #28A, 38A, 48A, through passage holes #16A, 34A, 34B and vents #16B, 36A, and/or timing of inflator actuation; column 4, line 24-column 6, line 58) that controls an inflation direction of the airbag (#16, 36) in such a manner as to allow the airbag to inflate above the airbag module, after the airbag has inflated in such a direction as to abut on the driver's chest (#26B) at a time of deployment of the airbag (has the ability to so perform depending on size and position of driver; figures 3, 5-9; columns 3-6)
wherein the steering wheel (#12) is a variant steering wheel (figures 1, 2, 4) having, above the airbag module, a space that is able to be entered by the driver's head (#26H; has the ability to so perform depending on size and position of driver; figures 3, 5-9)
wherein the airbag module has a gas outflow unit (inflator #28, 38, 48) that causes gas for inflating the airbag (#16, 36) to flow out into the airbag at the time of deployment of the airbag, and a gas flow control unit (including controlled air flow from gas outlets #28A, 38A, 48A, through passage holes #16A, 34A, 34B and vents #16B, 36A, and/or timing of inflator actuation; column 4, line 24-column 6, line 58) that controls flow of gas in such a manner as to allow gas to flow from the gas outflow unit into the airbag in an upward direction with respect to the airbag module in such a direction as to abut on the driver's chest (#26B) after inflation of the airbag (has the ability to so perform depending on size and position of driver; figures 3, 5-9; columns 3-6)
wherein a small airbag (gas distributing member #34) that inflates in a part thereof that is to abut on the driver's chest (#26B) is provided inside the airbag (#16, 36), and the airbag is configured to be allowed to inflate above the airbag module after inflation of the small airbag, at the time of deployment of the airbag (has the ability to so perform depending on size and position of driver; figures 7, 8; column 5, lines 16-65)
wherein the airbag (#16, 36) inflates in such a direction as to abut on the driver's chest (#26B) after start of deployment of the airbag, and the airbag starts inflating above the airbag module upon lapse of the predetermined time (has the ability to so perform depending on size and position of driver; figures 3, 5-9)
wherein the airbag (#16, 36) starts inflating above the airbag module after having inflated by a predetermined distance in such a direction as to abut on the driver's chest (#26B), from the steering wheel (#12) backward with respect to the vehicle, after start of deployment of the airbag (has the ability to so perform depending on size and position of driver; figures 3, 5-9).

Claim(s) 1-4, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bito (US 2007/0046002). Bito discloses an airbag device (#18) for a driver's seat (#21) of a vehicle, the airbag device comprising:
an airbag module that is installed in a central region (including pad portion #12) of a steering wheel (#11) of the vehicle, and that accommodates an airbag (#20) that is able to deploy by inflating behind the steering wheel when a driver (#P) is seated in the driver's seat (#21) of the vehicle (has the ability to so perform; figures 1-9)
wherein the airbag module has an airbag inflation control unit (including controlled air flow from gas injecting ports #19b, reaction force provided by second airbag #22, and/or resistance provided by lower door #16B) that controls an inflation direction of the airbag (#20) in such a manner as to allow the airbag to inflate above the airbag module, after the airbag has inflated in such a direction as to abut on the driver's chest at a time of deployment of the airbag (has the ability to so perform depending on size and position of driver; figures 1, 3A-9; paragraphs 0035-0067)
wherein the steering wheel (#11) is a variant steering wheel having, above the airbag module, a space that is able to be entered by the driver's head (has the ability to so perform depending on size and position of driver; figures 1, 2, 4-9)
wherein the airbag module has a gas outflow unit (inflator #19) that causes gas for inflating the airbag (#20) to flow out into the airbag at the time of deployment of the airbag, and a gas flow control unit (including controlled air flow from gas injecting ports #19b, reaction force provided by second airbag #22, and/or resistance provided by lower door #16B) that controls flow of gas in such a manner as to allow gas to flow from the gas outflow unit into the airbag in an upward direction with respect to the airbag module in such a direction as to abut on the driver's chest after inflation 
wherein a small airbag (#22) that inflates in a part thereof that is to abut on the driver's chest is provided inside the airbag (#20), and the airbag is configured to be allowed to inflate above the airbag module after inflation of the small airbag, at the time of deployment of the airbag (has the ability to so perform depending on size and position of driver; figures 1-5; paragraphs 0035-0052)
wherein the airbag (#20) inflates in such a direction as to abut on the driver's chest after start of deployment of the airbag, and the airbag starts inflating above the airbag module upon lapse of the predetermined time (has the ability to so perform depending on size and position of driver; figures 1-9; paragraphs 0035-0067)
wherein the airbag (#20) starts inflating above the airbag module after having inflated by a predetermined distance in such a direction as to abut on the driver's chest, from the steering wheel (#11) backward with respect to the vehicle, after start of deployment of the airbag (has the ability to so perform depending on size and position of driver; figures 1-9; paragraphs 0035-0067).

Claim(s) 1-4, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiruta et al. (US 8,308,191). Hiruta et al. discloses an airbag device (#100) for a driver's seat of a vehicle, the airbag device comprising:
an airbag module that is installed in a central region of a steering wheel (#20) of the vehicle, and that accommodates an airbag (#2) that is able to deploy by inflating behind the steering wheel when a driver (#M) is seated in the driver's seat of the vehicle (has the ability to so perform; figures 4(a)-7(b))
wherein the airbag module has an airbag inflation control unit (including controlled air flow from gas outlet hole #1c, through passage holes created by inner panels #4, 5, strap #12, and vents #2e, 2f) 
wherein the steering wheel (#20) is a variant steering wheel having, above the airbag module, a space that is able to be entered by the driver's head (has the ability to so perform depending on size and position of driver; figures 4(a)-5(b))
wherein the airbag module has a gas outflow unit (inflator #1) that causes gas for inflating the airbag (#2) to flow out into the airbag at the time of deployment of the airbag, and a gas flow control unit (including controlled air flow from gas outlet hole #1c, through passage holes created by inner panels #4, 5, strap #12, and vents #2e, 2f) that controls flow of gas in such a manner as to allow gas to flow from the gas outflow unit into the airbag in an upward direction with respect to the airbag module in such a direction as to abut on the driver's chest after inflation of the airbag (has the ability to so perform depending on size and position of driver; figures 4(a)-7(b))
wherein a small airbag (inner chamber #13 formed by panels #4, 5) that inflates in a part thereof that is to abut on the driver's chest is provided inside the airbag (#2), and the airbag is configured to be allowed to inflate above the airbag module after inflation of the small airbag, at the time of deployment of the airbag (has the ability to so perform depending on size and position of driver; figures 4(a)-7(b); column 7, line 20-column 10, line 11)
wherein the airbag (#2) inflates in such a direction as to abut on the driver's chest after start of deployment of the airbag, and the airbag starts inflating above the airbag module upon lapse of the predetermined time (has the ability to so perform depending on size and position of driver; figures 4(a)-7(b); column 7, line 20-column 10, line 11)
wherein the airbag (#2) starts inflating above the airbag module after having inflated by a predetermined distance in such a direction as to abut on the driver's chest, from the steering wheel (#20) backward with respect to the vehicle, after start of deployment of the airbag (has the ability to so perform depending on size and position of driver; figures 4(a)-7(b); column 7, line 20-column 10, line 11).

Allowable Subject Matter
Claims 5-7 appear to would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and section 33(a) of the America Invents Act, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses airbags designed for out-of-position occupants, variant steering wheels with airbags, and airbag tether cutters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA FREEDMAN/
Primary Examiner
Art Unit 3616